15-1115
    Mitchell v. Doe
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
    the 27th day of January, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                RICHARD C. WESLEY,
                DEBRA ANN LIVINGSTON,
                            Circuit Judges.
    ____________________________________________

    Michael Mitchell,

                                  Plaintiff-Appellant,

                      v.                                                        15-1115

    John Doe 1, Watch Commander, Clinton
    Correctional Facility; B. Vaughn, Corrections
    Officer of Clinton Correctional Facility,

                                  Defendants-Appellees,

    State of New York, New York State Department of
    Corrections; Thomas LaValley, Superintendent, Clinton
    Correctional Facility; John Doe 2, Area Sergeant of Clinton
    Correctional Facility (on 7/19/13 A.M. shift); C. Durkin,
    Lieutenant, Clinton Correctional Facility; John Doe 3,
    Authority in charge of maintaining audio/visual cameras in
    ‘north’ yard, Clinton Correctional Facility,

                            Defendants.
    ____________________________________________
FOR PLAINTIFF-APPELLANT:                          Michael Mitchell, pro se, Stormville, New York.

FOR DEFENDANTS-APPELLEES:                         No appearance.

          Appeal from a judgment of the United States District Court for the Northern District of

New York (McAvoy, J.).


          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Michael Mitchell, proceeding pro se, appeals the district court’s judgment

dismissing his 42 U.S.C. ' 1983 complaint. Mitchell sued corrections officers, alleging that they

violated the Eighth Amendment by failing to protect him from an attack by another inmate. The

court dismissed sua sponte pursuant to 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b), ruling that Mitchell

had not alleged that the officers were aware of a substantial risk of serious harm. We assume the

parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on

appeal.

          We review de novo a district court’s sua sponte dismissal. Giano v. Goord, 250 F.3d 146,

149–50 (2d Cir. 2001). The complaint must plead “enough facts to state a claim to relief that is

plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged,” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

          To prevail on his claim that the defendants violated his constitutional rights by failing to

protect him, Mitchell must show that they were deliberately indifferent to a substantial risk of

serious harm. See Fischl v. Armitage, 128 F.3d 50, 55 (2d Cir. 1997). An officer acts with

deliberate indifference when he “both . . . [is] aware of facts from which the inference could be

                                                   2
drawn that a substantial risk of serious harm exists, and. . . draw[s] the inference.” Farmer v.

Brennan, 511 U.S. 825, 837 (1994).

       Upon review, we conclude that the district court properly dismissed Mitchell’s amended

complaint. We affirm for substantially the reasons stated by the district court in its March 11,

2015 decision.

       We have considered all of Mitchell’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               3